DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Applicants' communication filed on December 19, 2019.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Drawings
	The drawings submitted on December 19, 2019. These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOBORI (US 20170147411 A1).
Regarding claim 8.  KOBORI discloses a first processing unit (see FIG. 2 below, element 201), comprising: 
a plurality of pipelines (KOBORI, see FIG. 1, command buffers 107-109) configured to execute a first subset of commands (e. g. commands with dependency) in a command stream, wherein at least one of the first subset of commands is dependent upon at least one of a second subset of commands (e. g. commands without dependency) that is to be executed on a second processing unit (KOBORI, see at least par. [0097], it is assumed that the number of tasks to be executed is two (see FIG. 2, element 203 listing more than two tasks: TASK A… TASK N).  It is assumed that, between the two tasks, the first task/command (hereinafter, may be referred to as " task A") is executed in (any of) the processing units 105, and 106, and the second task/command (hereinafter, may be referred to as " task B") is executed in (any of) the processing units 105 and 106… KOBORI, in par. [0104], In the specific example exemplified in FIG. 4, "task A" is set to the "task command A" (401) as a task identifier, and "task B" is set to the "task command B" (402) as a task identifier, respectively. In the specific example exemplified in FIG. 4, task dependency information is set to neither the "task command A" nor "task command B". Due to this setting, the respective processing units (104 to 106) are able to execute operational processing in the "task A" and operational processing in the "task B" independently); 


    PNG
    media_image1.png
    396
    668
    media_image1.png
    Greyscale
 
a plurality of queues (KOBORI, see FIG. 1, FIFOs 107 to 109) configured to store the first subset of commands prior (KOBORI, see at least par. [0113], The respective FIFOs 107 to 109 store the "task command A"/ commands with dependency and KOBORI, see par. [0100], A task command as described above also includes task dependency information that specifies another task having a dependency in terms of execution order with a task (the "task A" or " task B" in this case), which is specified to be executed, by the task command. Specifically, task dependency information includes previous -task dependency information 302 and next -task dependency information 303, as exemplified in FIG. 3.) to execution the plurality of pipelines (KOBORI, see at least par. [0183], “The processing device 100 is configured to include a plurality of the processing units (104 to 106) are connected in a pipeline form through the data buffers (110 to 111). That is, when executing a task including operational processing being executed in a pipeline by use of the plurality of processing units (104 to 106)”); 
a scheduler configured to schedule the at least one of the first subset of commands for execution by the plurality of pipelines in response to the dependency being resolved (KOBORI, see at least par. [0101], “The previous-task dependency information 302 represents whether a dependency exists between a task specified in a command and another task to be executed before that task. The next-task dependency information represents whether a dependency exists between a task specified in a command and another task to be executed after that task”). 

Regarding claim 9.  KOBORI discloses wherein the plurality of pipelines is configured to execute the first subset of commands in the command stream based on instructions received from a primary processing unit (KOBORI, see at least par. [0116], “the respective task control units (112 to 114), on the basis of settings in the task setting tables (112b to 114b), confirm whether the respective processing units (104 to 106) are included in the processing in a task specified in a task command, respectively (step S702). More specifically, each of the task control units (112 to 114), for example, confirms whether one of the processing units (104 to 106) that is controlled object of the task control unit is specified as a processing unit that executes operational processing in the "task A".”). 

Regarding claim 10.  KOBORI discloses wherein the scheduler is configured to schedule the at least one of the first subset of commands in response to the second processing unit providing an indication to the primary processing unit that execution of the at least one of the second subset of commands is complete . 

Regarding claim 11. KOBIRI discloses wherein the scheduler receives an indication from the primary processing unit that the at least one of the first subset of commands is released for execution by the plurality of pipelines in response to the dependency being resolved (KOBORI, see FIG. 3, pars. [0033] and FIG. 9, [0164], the task control unit 113 confirms the status information of the processing unit (the processing unit 106) identified in step S904. The task control unit 113, based on the status information of the processing unit 106, confirms whether operational processing in a task (the "task A") having a dependency with the "task B" has been finished in the processing unit 106 (step S905).). 
Regarding claim 12. KOBIRI discloses wherein the indication from the primary processing unit (KORORI, see at least par. [0107], “The processing-node numbers "#0", "#1", and "#2" indicate the processing units 104, 105, and 106, respectively. Relationships between processing-node numbers and respective processing units may be set to the task setting tables (112b to 114b) and the task control units (112 to 114) in advance”) comprises provision of the at least one of the first subset of commands to the plurality of queues (KOBORI, see at least par. [0112], “the processing control unit 101 generates commands ("task command A" and "task command B") specifying execution of the "task A" and "task B", respectively. The processing control unit 101 supplies the "task command A" and "task command B" to the FIFOs 107 to 109 and the task control units (112 to 114).”) in response to the dependency being resolved (KOBORI, see at least par. [0132], “the task control unit 112 refers to task dependency information (302 and 303 in FIG. 3) that is set in a task command (the "task command A" in this case) supplied from the processing control unit 101. The task control unit 112 confirms whether a task having a dependency with the "task A" exists (step S901).”). 
Regarding claim 14. KOBORI discloses the first processing unit of claim 11, wherein the scheduler receives the indication via an interface that connects the first processing unit, the second processing unit, and the primary processing unit (KOBORI, see FIGs. 1, 11, 13 and 16 and 19 and at least pars. [0049, 0050] The processing control unit 101 in the present example embodiment supplies a control signal instructing the processing units (104 to 106) to execute a task. More specifically, the processing control unit 101 arranges a series of operational processing in the .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KOBORI  US 20170147411 A1 in view of Mueller et al. (US 20060129660 A1, hereinafter “Muller”).
Regarding claim 1.  KOBORI discloses a first processing unit (KOBORI, see FIG. 1, “processing units 104-106”) comprising: 
a plurality of queues configured to store commands prior (KOBORI, see at least par. [0143], “the task control unit 113 controls the FIFO 108 to output the "task command A" stored in the FIFO 108 to the processing unit 105”) to execution in a corresponding plurality of pipelines (KOBORI, see at least par. [0183], “The processing device 100 is configured to include a plurality of the processing units (104 to 106) are connected in a pipeline form through the data buffers (110 to 111). That is, when executing a task including operational processing being executed in a pipeline by use of the plurality of processing units (104 to 106)”); 
a first table configured to store entries indicating dependencies between commands (KOBORI, see at least par. [0163], “The task control unit 113 refers to the task setting table 113b to identify the end processing-unit of a task (the "task A") having a dependency with the "task B" (step S904). The end processing-unit of the "task A" is the processing unit 106 (the end processing-node number is "#2")”) that are to be executed on different ones of a plurality of processing units comprising the first processing unit and at least one second processing unit (KOBORI, see at least par. [0097], “it is assumed that the number of tasks to be executed is two. It is assumed that, between the two tasks, the first task (hereinafter, may be referred to as " task A") is executed in the processing units 104, 105, and 106, and the second task (hereinafter, may be referred to as " task B") is executed in the processing units 105 and 106”);
KOBORI does not discloses a first scheduler configured to release commands in the entries in response to resolution of the dependencies.  
However, Mueller discloses a first scheduler configured to release commands in the entries in response to resolution of the dependencies (Mueller, see at least par. [0069], “When this algorithm is applied to all messages that have registered in the scheduler 100 the result is that the first and forth messages 310, 340 (Cr/CO1, Cr/CO3) have no dependencies and, therefore, can be immediately . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KOBOR disclosed invention, and have “a first scheduler configured to release commands in the entries in response to resolution of the dependencies”, as taught by Mulleller, thereby to provide method and computer system for queue processing in which the scheduler can guarantee that the processing of jobs that originate in a plurality of computer systems is performed by always respecting logical dependencies between the various jobs. This guarantees data consistency across multiple computer systems.

Regarding claim 2.  KOBORI in view of Mueller discloses the first processing unit of claim 1, wherein the first scheduler is configured to program the plurality of processing units to execute subsets of the commands in a command stream (KOBORI, see at least par. [0163], “The task control unit 113 refers to the task setting table 113b to identify the end processing-unit of a task (the "task A") having a dependency with the "task B" (step S904).”). 

Regarding claim 3.  Kobori in view of Mueller discloses the first processing unit of claim 2, wherein the first scheduler is configured to identify dependencies between the commands in the command stream and to create entries in the first table in response to identifying the dependencies (Kobori, see at least par. [0163], “The task control unit 113 refers to the task setting table 113b to identify the end processing-unit of a task (the "task A") having a dependency with the "task B" (step S904). The end processing-unit of the "task A" is the processing unit 106 (the end processing-node number is "#2").”).  

Regarding claim 4.  KOBORI in view of Mueller discloses the first processing unit of claim 3, wherein the entries in the first table comprise information identifying a first command that is dependent upon a second command, information identifying one of the plurality of processing units that is executing the second command, and information indicating whether the dependency has been resolved (KOBORI, see at least par. [0105], “In the specific example exemplified in FIG. 5, "task A" is set to the "task command A" (501) as a task identifier, and "task B" is set to the "task command B" (502) as a task identifier, respectively. The "task B" is set to the task "command A" as a next-task dependency information 303, and the "task A" is set to the task " command B" as previous-task dependency information 302, respectively. In this case, the respective processing units (104 to 106) are required to execute operational processing in the "task B" after having executed operational processing in the "task A".”). 

Regarding claim 5.  KOBORI in view of Mueller discloses the first processing unit of claim 4, wherein the first scheduler is configured to update the entries in the first table in response to the dependencies being resolved (KOBORI, see at least par. [0153], “confirms the status information of the processing unit 106 and, in this case, stands by for the completion of the operational processing in the "task A". The task control unit 114 refers to the task setting table 114b and an input task command, and starts to control the next task (the "task B" in this case) from step S701”). 

	Regarding claim 6.  KOBORI in view of Mueller discloses the first processing unit of claim 1, wherein the first scheduler is configured to add the commands in the entries to corresponding user queues in response to resolution of the dependencies (Kobori, see FIGs. 2-3 and see at least pars. [0101-0102], “[0101] The previous-task dependency information 302 represents whether a dependency exists between a task specified in a command and another task to be executed before that task. The next-task dependency information represents whether a dependency exists between a task specified in a command and another task to be executed after that task. [0102] Hereinafter, a particular task to which previous-task dependency information is set with regard to a task specified in the task command, may be referred to as a "previous-dependent task". A particular task to which next-task dependency information is set with regard to a task specified in a command as described above, may be referred to as a "next-dependent task". In the task command, any type of data related to execution of a task may be included in addition to a task identifier 301, previous-task dependency information 302, and next-task dependency information 303.)
7 is rejected under 35 U.S.C. 103 as being unpatentable over KOBORI  US 20170147411 A1 in view of Muller et al. (US 20060129660 A1, hereinafter “Muller”) as applied by claim 1 and further in view of Irish et al. (US 20080189501 A1, hereinafter “Irish”).
Regarding claim 7.  KOBORI in view of Mueller discloses the first processing unit of claim 1, the first scheduler is configured to release commands associated with the commands in response to resolution of the dependencies (Mueller, see at least par. [0069], “When this algorithm is applied to all messages that have registered in the scheduler 100 the result is that the first and forth messages 310, 340 (Cr/CO1, Cr/CO3) have no dependencies and, therefore, can be immediately processed. Whereas the second and third messages 320, 330 have to wait in the queue. For example, the independent messages are listed in the pool 110 as described in FIG. 10” and [0093] “Once the central scheduler 100 is in sync with the local systems, the resolution of logical dependencies is executed by identifying 465, 665 the logical dependencies and releasing 470, 670 the messages as described under FIGS. 6 to 11”).
KOBORI in view of Mueller does not explicitly disclose the first scheduler is configured to write doorbells associated with the commands in response to resolution of the dependencies.  
However, Irish discloses to write doorbells associated with the commands in response to resolution of the dependencies (Irish, see at least par. [0043], “each new command received by the system 100 may be provided to the barrier command handling logic 133. The barrier command handling logic 133 may include first logic 414 . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KOBOR and Mueller disclosed invention and have to write doorbells associated with the commands in response to resolution of the dependencies, as taught by Irish, in order “reducing the number of queue entries that may be used to store read or write commands. Further, the conventional system requires a large amount of logic to implement the complex pointer manipulation, which consumes additional space on a first processor and consumes chip real estate. Accordingly, improved methods and apparatus for issuing commands on a bus are desired”, (Irish, see par. [0004]).

s 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOBORI  US 20170147411 A1 in view of FUKUZAKI et al. (US 20130104137 A1, hereinafter “FUKUZAKI”).
Regarding claim 15.  KOBORI discloses a first processing unit, comprising: 
a plurality of pipelines configured to execute a first subset of commands in a command stream, wherein at least one of a second subsets of commands that is to be executed on a second processing unit is dependent upon at least one of the first subset of commands (KOBORI, see pars. [0168]-[0169], “The task control unit 113, which suppressed submission of the "task B" to the processing unit 106, which is controlled object of the task control unit 113, in the step S710, acquires the status information of the processing unit 106 in step S704. In this case, the status information indicates "PROCESSING FINISHED (2)". [0169] Next, the task control unit 113 executes the processing in step S705 (steps S801 to S805). As a result of the processing, the task control unit 113 determines that the operational processing in the "task A", which has a dependency with the "task B", has been finished (steps S901 to S905). Therefore, the task control unit 113 determines that the "task B" can be submitted to the processing unit 105 (YES in step S906). That is, in this case, a determination result in step S706 is "YES".”); 
a plurality of queues configured to store the first subset of commands prior (KOBORI, see at least par. [0143], “the task control unit 113 controls the FIFO 108 to output the "task command A" stored in the FIFO 108 to the processing unit 105”) to execution the plurality of pipelines (KOBORI, see at least par. [0183], “The processing device 100 is configured to include a plurality of the processing units (104 to ; and 
KOBORI does not disclose a scheduler configured to notify a primary processing unit in response to completing execution of the at least one of the first subset of commands”.  
However, FUKUZAKI discloses a scheduler configured to notify a primary processing unit in response to completing execution of the at least one of the first subset of commands (FUKUZAKI, see at least par. [0021], “the scheduler management device further includes a task period counter, a completed task storage unit, and a failure determination unit, each of the processors notifies the scheduler management device of task identification information of a task for which the task set processing is completed, a task set processing being per-period processing in repeated execution, the completed task storage unit is configured to store the task identification information of the task for which the task set processing notified is completed”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KOBORI disclosed invention, and have to release commands in the entries in response to resolution of the dependencies, as taught by FUKUZAKI, in order to provides a multiprocessor system which repeatedly executes task sets for scheduling a plurality of tasks so as to complete the tasks within a predetermined limited time and reduce the number of deadline misses.

Regarding claim 16. KOBORI in view of FUKUZAKI discloses the first processing unit of claim 15, wherein the plurality of pipelines is configured to execute the first subset of commands in the command stream based on instructions received from the primary processing unit (KOBORI, see at least par. [0050], “The processing control unit 101 in the present example embodiment supplies a control signal instructing the processing units (104 to 106) to execute a task. More specifically, the processing control unit 101 arranges a series of operational processing in the processing units (104 to 106) into a task, and generates a command (task command) specifying execution of the task. The processing control unit 101 supplies the task command to the processing units (104 to 106).”). 

Regarding claim 17. KOBORI in view of FUKUZAKI discloses the first processing unit of claim 15, wherein the scheduler is configured to notify the primary processing unit (FUKUZAKI, see at least par. [0021], “the scheduler management device further includes a task period counter, a completed task storage unit, and a failure determination unit, each of the processors notifies the scheduler management device of task identification information of a task for which the task set processing is completed) based on information indicating dependency of the at least one of the second subset of commands on the at least one of the first subset of commands (KOBORI, see at least par. [0164], the task control unit 113 confirms the status information of the processing unit (the processing unit 106) identified in step S904. The task control unit 113, based on the status information of the processing unit 106, confirms whether operational processing in a task (the "task A") .

Regarding claim 20.  KOBORI in view of FUKUZAKI discloses the first processing unit of claim 17, wherein the scheduler is configured to notify the primary processing unit (FUKUZAKI, see at least par. [0021], “the scheduler management device further includes a task period counter, a completed task storage unit, and a failure determination unit, each of the processors notifies the scheduler management device of task identification information of a task for which the task set processing is completed) via an interface that connects the first processing unit, the second processing unit, and the primary processing unit (KOBORI, see FIGs. 1, 11, 13 and16 and 19 and at least pars. [0049, 0050] The processing control unit 101 in the present example embodiment supplies a control signal instructing the processing units (104 to 106) to execute a task. More specifically, the processing control unit 101 arranges a series of operational processing in the processing units (104 to 106) into a task, and generates a command (task command) specifying execution of the task. The processing control unit 101 supplies the task command to the processing units (104 to 106)… [0304], For example, in the above-described respective example embodiments, the task control unit and other constituent elements in each of the processing devices (100, 1100, 1300, and 1600), which were described in the above-described respective example embodiments, may be connected to each other through any communication bus by way of the input-output interface 1906.).

18 is rejected under 35 U.S.C. 103 as being unpatentable over KOBORI  US 20170147411 A1 in view of FUKUZAKI et al. (US 20130104137 A1, hereinafter “FUKUZAKI”) as applied claim 15 above and further in view of Jiang et al. (US 20030212860 A1, hereinafter “Jiang”).
Regarding claim 18.  KOBORI in view of FUKUZAKI discloses the first processing unit of claim 15, the scheduler (FUKUZAKI, see par. [0021], the scheduler management device further includes a task period counter, a completed task storage unit, and a failure determination unit, each of the processors notifies the scheduler management device of task identification information of a task for which the task set processing is completed) and a table maintained by the primary processing unit in response to completing execution of the at least one of the first subset of commands (KOBORI, see at least par. [0116], “the respective task control units (112 to 114), on the basis of settings in the task setting tables (112b to 114b), confirm whether the respective processing units (104 to 106) are included in the processing in a task specified in a task command, respectively (step S702). More specifically, each of the task control units (112 to 114), for example, confirms whether one of the processing units (104 to 106) that is controlled object of the task control unit is specified as a processing unit that executes operational processing in the "task A".”.)
KOBORI in view of FUKUZAKI does not disclose the scheduler is configured to write a doorbell in a table maintained by the primary processing unit in response to completing execution of the at least one of the first subset of commands.  
However, Jiang discloses the scheduler is configured to write a doorbell in a table maintained by the primary processing unit in response to completing execution of . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KOBORI and FUKUZAKI disclosed invention to have “wherein the scheduler is configured to write a doorbell in a table maintained by the primary processing unit in response to completing execution of the at least one of the first subset of commands”, as taught by Jiang, in order to “provide a storage system that can process data input/output requests efficiently”, (Jiang, see par. [0008]).

Allowable Subject Matter
	Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13 and 19 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
Regarding claim 13. wherein the at least one of the first subset of commands is stored in the plurality of queues prior to the dependency being resolved, and wherein the indication from the primary processing unit comprises a doorbell associated with the at least one of the first subset of commands, the doorbell being written by the primary processing unit in response to the dependency being resolved. 

Regarding claim 19. The first processing unit of claim 18, 
wherein the at least one of the second subset of commands is released for execution on the second processing unit in response to the scheduler writing the doorbell in the table maintained by the primary processing unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612